Lairt, J.
On July 2, 1919, tbe grand jury of Lake county, Indiana,- returned into tbe Lake Criminal Court an'indictment against appellant charging bim with tbe crime of murder in tbe first degree. On tbe same day appellant was brought from the jail in which be was confined into court, and, being arraigned and asked to plead to tbe indictment,- entered a plea of guilty, which the court accepted. On tbe next day appellant was brought into court, and'the court-found .him guilty as found in tbe indictment of murder in tbe first degree, and that be should suffer death in the manner prescribed by law, and pronounced judgment accordingly.
*871. The facts shown, by the affidavits’ in this case, in so far as they relate to the denial of the right of appellant to appear by counsel, are essentially the same as those set out in the opinion by the court in the case of Batchelor v. State (1920), ante 69, 126 N. E. 773. As held in this case, denial of such a right is prima facie prejudicial, and will require a reversal of the judgment unless it is. affirmatively shown that he was fully advised as to his rights and the consequences of his plea by the advice and counsel of the court before accepting such plea.
*86On July 5, two days later, appellant by bis attorney filed in tbe Lake Criminal Court his motion for an order granting bim leave to withdraw bis plea of guilty entered on July 2, and to enter a plea of not guilty, and also for an order setting aside .the finding and judgment of tbe court entered on such plea of guilty on July 3,1919. This motion was by tbe court overruled. Tbe appellant excepted to such ruling, and on appeal bases his assignment of error thereon.
*87In this case it appears that when appellant appeared before the court for arraignment and plea the court informed appellant that he was charged with murder in the first' degree by the indictment, which had just been read to him, and then read in his hearing the statute defining murder in the first degree and fixing the punishment. It does not appear that the court made any explanation to appellant as to the meaning of the statute, or called to his attention the specific punishment which would inevitably follow a plea of guilty.
In other respects the proceedings in the arraignment and plea of appellant did not differ in any essential fact from those shown by the opinion in the case of Batchelor v. State, supra.
2. In view of the fact that appellant had been denied the right to consult with counsel, and to be thus advised as to his rights and the consequences of his plea, the court is of the opinion that the mere reading of the statutes in the hearing of appellant was not sufficient to advise him of the consequences of a plea of guilty. Before accepting a plea of guilty to an indictment charging a capital offense, *88the court should have called the attention of appellant directly to the punishment which would necessarily •follow as a consequence of such a plea. Under the facts shown in this case it cannot be said that appellant voluntarily entered his plea of guilty with full knowledge of the consequences.
On the authority of the case of Batchelor v. State, supra, the judgment is reversed, with instructions to the trial court to sustain appellant’s motion for leave to withdraw his plea of guilty. The clerk of this court is directed to make and certify the usual order for the return of appellant to the custody of the sheriff of Lake county, Indiana.